MEMORANDUM OPINION
{¶ 1} On March 1, 2005, appellant, Kenneth Tomblin, filed a notice of appeal from a January 28, 2005 judgment of the Lake County Court of Common Pleas, Juvenile Division. In that judgment, the trial court denied appellant's motion to dismiss three counts against him of failure to pay adequate child support. The court concluded that the matter would proceed to trial as scheduled.
 {¶ 2} It is well established that the denial of a motion to dismiss is not a final appealable order as it neither determines the action nor prevents a final judgment. R.C. 2505.02(B); Polikoff v. Adam (1993),67 Ohio St. 3d 100. Appellant can always appeal after a final decision has been made in this case.
 {¶ 3} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed for lack of a final appealable order.
 {¶ 4} Appeal dismissed.
O'Neill, J., Grendell., concur.